Title: Thomas Simpson to the American Commissioners, 27 July 1778: résumé
From: Simpson, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, July 27, 1778: I wrote you from Nantes that I was planning to sail on the Providence. Mr. Livingston arrived from Paris informing me that you had appointed him to command the Ranger, but gave that post to me when Capt. Jones delivered up my parole. Your letters to Capt. Whipple and Mr. Schweighauser also arrived; Whipple ordered me on the 24th to go immediately to Brest and ready the Ranger for sea with no less than three months’ provisions. Mr. Schweighauser provided a letter for a friend here who could supply me with every necessary. I left Nantes the evening of the 24th and arrived here the 26th; the ship seems nearly ready, wanting some stores and her bottom cleaned, which will take only a few days. Capt. Whipple and Mr. Schweighauser recommended that I take 30 or 40 of the prisoners to serve on the Boston, which I shall do. I will send an accounting of the Ranger’s stores as soon as possible. The prizes are not yet sold, but if their value can be determined Mr. Schweighauser has kindly agreed to advance the money to the crew. I am pleased to inform you that your appointment of me met with the greatest satisfaction of the officers and men.>
